En la solicitud de certiorari pre-sentada en este caso en sept. 12, 1923, cuando esta Corte estaba en vacaciones, se alegó como sigue: “En obser-vancia de lo dispuesto en la ley del caso y ep las reglas 69 y siguientes de las de esta Hon. Corte los peticionarios alegan: que solicitan de esta Corte Suprema el ejercicio de su jurisdicción original para que expida dicho auto, porque habiendo dirigido a la corte de distrito una moción para qne reconsidere y anule su resolución del 31 de agosto no solamente no la ha anulado sino que ha diferido consi-derar dicha moción hasta el mes de noviembre próximo:”
T habiendo llegado el mes de noviembre sin que la soli-citud de certiorari haya sido aún resuelta, teniendo por tanto oportunidad la parte interesada de insistir en que su caso sea primeramente decidido por la corte de distrito:
La Corte Suprema, en el ejercicio de su discreción, por tal motivo, niega la expedición del auto solicitado.